     Case
     Case2:20-cv-02130-RFB-BNW
          2:20-cv-02130-RFB-BNW Document
                                Document10
                                         9 Filed
                                           Filed12/22/20
                                                 12/23/20 Page
                                                          Page11of
                                                                of33



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      National Consumer Telecom & Utilities
 6    Exchange, Inc.
 7

 8                                     UNITED STATES DISTRICT COURT
                                            DISTRICT OF NEVADA
 9
     WILLIAM BERRY,                                      )   Case No. 2:20-cv-02130-RFB-BNW
10                                                       )
                                                         )
11                                     Plaintiff,        )
                                                         )
12   vs.                                                 )   JOINT STIPULATION FOR
                                                         )   EXTENSION OF TIME FOR
13                                                       )   DEFENDANT NATIONAL CONSUMER
   NATIONAL CONSUMER TELECOM &                           )   TELECOM & UTILITIES EXCHANGE,
14 UTILIES EXCHANGE, INC; COX                            )
                                                             INC. TO FILE ANSWER
   COMMUNICATIONS,                                       )
15                                                       )
                                                         )   FIRST REQUEST
                       Defendants.
16

17            Defendant National Consumer Telecom & Utilities Exchange, Inc. (“NCTUE”) has
18
      requested an extension of time to answer, move or otherwise respond to the Complaint in this
19
      matter, to which Plaintiff has no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY
20
      STIPULATED AND AGREED to by and among counsel, that NCTUE’s time to answer, move or
21

22    otherwise respond to the Complaint in this action is extended from December 22, 2020 through

23    and including January 21, 2021. The request was made by NCTUE so that it can have an

24    opportunity to collect and review its internal files pertaining to the allegations in the Complaint,
25
      and Plaintiff approves. This stipulation is filed in good faith and not intended to cause delay.
26
              Respectfully submitted, this 22nd day of December, 2020.
27

28



      ClarkHill\95782\337215\261598365.v1-12/22/20
     Case
     Case2:20-cv-02130-RFB-BNW
          2:20-cv-02130-RFB-BNW Document
                                Document10
                                         9 Filed
                                           Filed12/22/20
                                                 12/23/20 Page
                                                          Page22of
                                                                of33



 1   CLARK HILL PLLC                                         /s/ David H. Krieger
                                                            David H. Krieger, Esq.
 2   By: /s/ Jeremy J. Thompson                             Nevada Bar No. 9086
     Jeremy J. Thompson                                     Shawn Miller, Esq.
 3   Nevada Bar No. 12503                                   Nevada Bar No. 7825
     3800 Howard Hughes Pkwy,                               KRIEGER LAW GROUP, LLC
 4
     Suite 500                                              2850 W. Horizon Ridge Blvd., Suite 200
 5   Las Vegas, NV 89169                                    Henderson, NV 89052
     Tel: (702) 862-8300                                    Phone: (702) 848-3855
 6   Fax: (702) 862-8400                                    Fax: (702) 385-5518
     Email: jthompson@clarkhill.com                         Email: dkrieger@kriegerlawgroup.com
 7
                                                            Email: smiller@kriegerlawgroup.com
     Attorney for Defendant National Consumer
 8
     Telecom & Utilities Exchange, Inc.
 9                                                          Attorneys for Plaintiff
     No opposition
10

11                                                  ORDER
                                      IT IS SO ORDERED
12
                                      DATED: 12:20 pm, December 23, 2020
13   IT IS SO ORDERED:

14
     __________________________
15                               BRENDA WEKSLER
     United States Magistrate Judge
                                 UNITED STATES MAGISTRATE JUDGE
16
     DATED: __________________
17

18

19
20

21

22

23

24

25

26

27

28



     ClarkHill\95782\337215\261598365.v1-12/22/20
     Case
     Case2:20-cv-02130-RFB-BNW
          2:20-cv-02130-RFB-BNW Document
                                Document10
                                         9 Filed
                                           Filed12/22/20
                                                 12/23/20 Page
                                                          Page33of
                                                                of33



 1                                         CERTIFICATE OF SERVICE
 2
             I hereby certify that a true and exact copy of the foregoing has been served this 22nd day
 3
     of December, 2020, via CM/ECF, upon all counsel of record:
 4

 5

 6                                                  By: /s/Jeremy J. Thompson
                                                    Jeremy J. Thompson
 7                                                  Nevada Bar No. 12503
                                                    3800 Howard Hughes Pkwy, Suite 500
 8                                                  Las Vegas, NV 89169
                                                    Tel: (702) 862-8300
 9                                                  Fax: (702) 862-8400
10                                                  Email: jthompson@clarkhill.com

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                     -3-
     ClarkHill\95782\337215\261598365.v1-12/22/20
